—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Finnegan, J.), rendered May 11, 1998, convicting him of criminal sale of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Since the defendant failed to object, request curative instructions, or otherwise alert the trial court to the alleged deficiency in its instructions to the jury concerning prior inconsistent statements, the issue is unpreserved for appellate review (see, People v Minor, 124 AD2d 601, 602; People v Wolcott, 111 AD2d 513, 515). In any event, the defendant’s contention lacks merit.
The defendant’s sentence was not excessive (see, People v Pena, 50 NY2d 400, cert denied 449 US 1087; People v Suitte, 90 AD2d 80). Ritter, J. P., H. Miller, Feuerstein and Smith, JJ., concur.